  Case 16-11535         Doc 73     Filed 10/03/18 Entered 10/03/18 07:30:39              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-11535
         GLORIA JOHNSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/04/2016.

         2) The plan was confirmed on 09/06/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 06/12/2018.

         6) Number of months from filing to last payment: 25.

         7) Number of months case was pending: 30.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-11535        Doc 73       Filed 10/03/18 Entered 10/03/18 07:30:39                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $15,135.00
       Less amount refunded to debtor                            $325.59

NET RECEIPTS:                                                                                   $14,809.41


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $665.06
    Other                                                                    $70.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,735.06

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
CARMAX AUTO FINANCE              Unsecured         540.00           NA              NA            0.00       0.00
CARMAX AUTO FINANCE              Secured       15,000.00     15,394.51        15,394.51      5,375.03     937.90
CITY OF CHICAGO DEPT OF REVENU   Unsecured            NA         448.60          448.60           0.00       0.00
Convergent Outsourcing           Unsecured         682.00           NA              NA            0.00       0.00
COOK COUNTY CLERK                Unsecured           0.00           NA              NA            0.00       0.00
COOK COUNTY TREASURER            Priority       9,546.59            NA              NA            0.00       0.00
COOK COUNTY TREASURER            Secured             0.00      6,038.87        6,037.87      2,961.42        0.00
CREDIT CONTROL LLC               Unsecured         498.00           NA              NA            0.00       0.00
CREDIT CONTROL LLC               Unsecured         423.00           NA              NA            0.00       0.00
CREDIT CONTROL LLC               Unsecured         192.00           NA              NA            0.00       0.00
CREDIT CONTROL LLC               Unsecured          50.00           NA              NA            0.00       0.00
CREDIT SERVICE COMPANY INC       Unsecured      2,102.00       2,132.50        2,132.50           0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         162.00           NA              NA            0.00       0.00
FIFTH THIRD BANK                 Unsecured           0.00           NA              NA            0.00       0.00
FIGIS COMPANIES INC              Unsecured            NA          81.98           81.98           0.00       0.00
FIN1 LLC                         Secured              NA            NA         5,859.27        800.00        0.00
FIN1 LLC                         Priority       5,859.27            NA              NA            0.00       0.00
Grand Pointe                     Unsecured           0.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SERV         Unsecured         429.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SERV         Unsecured         323.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         966.00        966.10          966.10           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         551.00        551.50          551.50           0.00       0.00
Mabt/Contfin                     Unsecured         547.00           NA              NA            0.00       0.00
Mabt/Contfin                     Unsecured           0.00           NA              NA            0.00       0.00
Mabt/Contfin                     Unsecured           0.00           NA              NA            0.00       0.00
MASSEYS                          Unsecured         124.00        223.80          223.80           0.00       0.00
MIDNIGHT VELVET                  Unsecured         261.00        261.96          261.96           0.00       0.00
MONTGOMERY WARD                  Unsecured         124.00        124.96          124.96           0.00       0.00
NCB MANAGEMENT SERVICES          Unsecured      5,930.00       5,930.75        5,930.75           0.00       0.00
PINE VALLEY ON REAL ESTATE LLC   Unsecured      3,687.32            NA              NA            0.00       0.00
PINE VALLEY ON REAL ESTATE LLC   Secured              NA            NA         3,687.32           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-11535      Doc 73      Filed 10/03/18 Entered 10/03/18 07:30:39                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal        Int.
Name                             Class    Scheduled      Asserted      Allowed         Paid           Paid
PROCOLLECT                    Unsecured         304.00           NA           NA             0.00         0.00
PROCOLLECT                    Unsecured         264.00           NA           NA             0.00         0.00
PROCOLLECT                    Unsecured         165.00           NA           NA             0.00         0.00
QUORUM FEDERAL CREDIT UNION   Unsecured           0.00           NA           NA             0.00         0.00
QUORUM FEDERAL CREDIT UNION   Unsecured           0.00           NA           NA             0.00         0.00
SPRINT NEXTEL                 Unsecured      1,356.00           0.00     1,355.59            0.00         0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00               $0.00                   $0.00
      Mortgage Arrearage                                  $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                        $15,394.51           $5,375.03                 $937.90
      All Other Secured                              $15,584.46           $3,761.42                   $0.00
TOTAL SECURED:                                       $30,978.97           $9,136.45                 $937.90

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00                $0.00
       Domestic Support Ongoing                            $0.00                 $0.00                $0.00
       All Other Priority                                  $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                            $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                          $12,077.74                  $0.00                $0.00


Disbursements:

       Expenses of Administration                          $4,735.06
       Disbursements to Creditors                         $10,074.35

TOTAL DISBURSEMENTS :                                                                      $14,809.41




UST Form 101-13-FR-S (09/01/2009)
  Case 16-11535         Doc 73      Filed 10/03/18 Entered 10/03/18 07:30:39                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
